—Order, Supreme Court, New York County (Robert Lippmann, J.), entered February 15, 2002, which, in an action for personal injuries sustained when plaintiff slipped on a puddle allegedly formed by water dripping from an awning overhanging subway steps, denied motions by defendant Transit Authority and defendant owners of the building to which the awning was attached dismissing the complaint as against them, unanimously affirmed, without costs.
Assuming the building owners cannot be held liable unless the awning constituted a significant structural defect, an issue of fact exists in that regard raised by the location of the awning relative to the subway steps (see Abreu v Nokit Realty Corp., 288 AD2d 26). Issues of fact also exist as to, inter alia, whether the puddle on the steps was caused by water dripping from the awning and whether defendants had notice of the alleged dangerous propensity of the awning to drip water onto the steps. Concur — Andrias, J.P., Buckley, Williams, Lerner and Gonzalez, JJ.